Citation Nr: 0718674	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), during the period from 
January 16, 2002 to April 24, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since April 25, 2005.

3.  Entitlement to vocational rehabilitation benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968 and from September 1970 to September 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that continued a 50 percent disability 
rating for service-connected PTSD.  [As discussed in more 
detail in the REMAND below, the Board finds that the veteran 
initiated, but did not perfect, an appeal of the third claim 
shown above.]

In December 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2006).

In June 2004, the Board remanded the veteran's claims to the 
RO for additional development.  After completing the 
requested development, in an October 2005 rating decision, 
the RO increased the disability rating for PTSD to 70 
percent, effective April 25, 2005, the date of the most 
recent VA compensation and pension (C&P) examination showing 
an increase in symptoms.

Because higher evaluations for PTSD are available during the 
periods both prior to and since April 25, 2005, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, a claim for increase, for each period, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the Board has re-characterized the appeal as 
encompassing the two issues on the title page. 

The issue of entitlement to vocational rehabilitation 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT
   
1.  Since January 16, 2002, the veteran's PTSD has been 
manifested by continuous depression, suicidal ideation, 
constricted affect, blunted affect, paranoia, sleep 
disturbances, nightmares, flashbacks, hypervigilance, easy 
startle reflex, panic attacks, anxiety, poor concentration, 
feelings of worthlessness and hopelessness, fair impulse 
control, fair insight and judgment, social isolation and 
significant relationship difficulties with his wife, and lack 
of motivation, which resulted in increased dosages of his 
medications to treat these PTSD; collectively these symptoms 
are indicative of no more than occupational and social 
impairment with deficiencies in most areas.

2.  At no time has the veteran's PTSD been manifested by 
symptoms that more nearly approximate total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name..


CONCLUSION OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for PTSD, since January 16, 2002, are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.130 Diagnostic Code 9411 (2006).

2.  The criteria for a disability rating of 100 percent have 
not been met at any time during the appeal period. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 


During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO sent letters to the veteran in December 
2002 and June 2004 that informed the veteran what he needed 
to substantiate his claim for an increased rating.  These 
letters asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim. In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and asked the veteran 
to send to VA any information in his possession pertaining to 
his claim. The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information and authorization for VA to request such records 
not previously obtained.  In addition, a March 2006 letter 
provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the effective date element until after the 
January 2003 decision on appeal, thus the Board finds that a 
timing error has occurred as to this element. 

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14. 

The Board points out that notice compliant with 
Dingess/Hartmann was provided to the veteran by the RO in a 
March 2006 letter.  While the notice provided was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board. The Board 
also finds that the content of the notice, as well as the 
December 2002 and June 2004 notice letters, fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Furthermore, the evidence 
does not show that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
this regard, the veteran's representative has provided a very 
thorough March 2007 Informal Hearing Presentation (IHP) in 
which he asserts, on behalf of the veteran, that the evidence 
of record reflects that the veteran exhibited symptoms 
consistent with a 70 percent rating earlier than the 
effective date of the last VA examination and he provided a 
summary of pertinent medical evidence.  Furthermore, the 
veteran had previously testified during a December 2003 Board 
hearing, clearly providing lay evidence of symptoms that 
corresponded with a rating of 70 percent during the entire 
appeal period.  After a Board remand, the RO obtained medical 
evidence supporting the veteran's testimony, and the Board 
has provided the veteran with a favorable decision in 
response to both the veteran's testimony and his 
representative's assertions.  

The above evidence shows that the veteran, who is represented 
by a very competent service representative, had actual 
knowledge with the requirements for the benefit sought on 
appeal. Therefore, under these circumstances, the Board finds 
the veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," such that the VCAA timing error did not affect the 
essential fairness of the adjudication of the claim.  See 
Sanders, supra. See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).   Thus, the Board concludes that the defect in the 
timing of the VCAA notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
 
With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim.  The RO has obtained the veteran's VA 
medical records, and arranged for the veteran to undergo VA 
examinations in July 2002, in December 2002, and in April 
2005 with a July 2005 addendum; reports of those examinations 
are of record.  In addition, the veteran has submitted his 
own statements and a statement from his wife in support of 
his claim.  A transcript of the December 2003 Board hearing 
also is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that needs to be obtained. 

In the May 2007 IHP, the veteran's representative raises a 
concern about the adequacy of the April 2005 VA examination 
because the veteran's claims file was not made available to 
the examiner until after the examination.  However, having 
thoroughly reviewed the veteran's claims folder, the Board 
finds that there is no evidence therein to suggest that a 
review of that evidence prior to the examination would have 
changed the objective findings made during the April 2005 VA 
PTSD examination.  The Board finds that the examiner provided 
the necessary evidence addressing the current manifestations 
and severity of the veteran's PTSD specific to the rating 
criteria.  Furthermore, the same examiner reviewed the claims 
in July 2005, at which time he supplied an addendum in which 
he indicated he had no additional comments. As such, the 
Board finds that the April 2005 examination was adequate for 
rating purposes and the veteran has not been prejudiced by a 
decision based on the current record.   See Snuffer v. Gober, 
10 Vet. App. 400, 403-04 (1997) (noting that a review of the 
claims folder at the examination may not be required in 
"every case"); see also Mariano v. Principi, 17 Vet. App. 
305, 311-12 (2003) (despite failure to comply with the 
Board's remand instruction, examiner not required to review 
the claims folder when only current objective findings are 
needed).  In regards to the representative's assertions that 
the April 2005 VA examination is too old to adequately 
evaluate the veteran's current PTSD symptoms, as the evidence 
shows his condition has worsened.  Contrary to the 
representative's assertions, there is no objective evidence 
indicating that there has been an increase in the severity of 
the veteran's PTSD since he was last examined. The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2005 
VA examination report is thorough and supported by VA 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examination 
in this case is adequate upon which to base a decision.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).
II. Background

Historically, by an April 1994 rating decision, the RO 
granted service connection and assigned a 10 percent 
disability rating for PTSD.  In a March 1995 rating decision, 
the RO increased the disability rating for PTSD to 30 
percent.  

January 2002 VA treatment records reflect that the veteran 
felt stressed by his job and he was looking for other 
employment.  He was not sleeping because he thought somebody 
was in his house.  He was oriented, had no active psychosis, 
mood was depressed, and affect was constricted.  The veteran 
continuously denied suicidal or homicidal ideations.  He 
showed adequate impulse control and judgment remained good. 
The diagnoses included PTSD and depression with a GAF of 60.  
In response to complaints of increased PTSD symptoms, a VA 
psychiatrist increased the veteran's medication dosages.  

In February 2002, the veteran filed a claim for a rating in 
excess of 30 percent for his service-connected PTSD.

A July 2002 VA examination report reflects that the veteran 
received treatment for PTSD and he attended a support group.   
The veteran reported symptoms of nightmares, flashbacks, 
hypervigilance, easy startle reflex, and a lot of anxiety.  
In addition, he indicated that he was depressed with 
diminished interests, had feelings of worthlessness, poor 
energy, poor concentration, and poor sleep.  The examiner 
noted a history of auditory hallucinations of voices calling 
his name. No history of suicidal behavior.  As to his 
occupational history, the veteran worked on the security ramp 
at Newark Airport for the last year and a half, and he stated 
that he had difficulty working with other employees.  
Socially, he was in his third marriage and had two children. 
He reported that his relationship with his family was normal.  
The veteran had a history of alcohol, cocaine and marijuana 
dependence, but has been clean and sober for 14 years.  

On mental status examination, his mood was depressed, affect 
was blunted, speech was normal.  There were no perceptual 
problems.  Thought processes and thought content were normal; 
no suicidal or homicidal ideation; he was oriented; memory 
was 2 out of 3; insight and judgment were fair; and impulse 
control was fair.  He socialized mainly with his immediate 
family and did not appear to have any other close friends or 
relatives.  The diagnoses were PTSD, major depression, and 
polysubstance dependence in remission.  The examiner assigned 
a GAF of 45, and noted that the veteran had moderate to 
severe PTSD symptoms.  He furthered that the veteran was able 
to work and was working, but he was quite isolative.  He also 
found the veteran to be competent.

In an August 2002 rating decision, the RO granted a 50 
percent disability rating for the veteran's service-connected 
PTSD, effective January 16, 2002. 

Thereafter, in September 2002, the veteran filed a claim for 
an increased rating, contending that his symptoms had 
recently worsened.

A December 2002 VA examination report shows that the veteran 
was attending a PTSD support group and continued taking 
medications for his PTSD symptoms.  The examiner noted that 
in 1988, the veteran tried to shoot himself.  He also has a  
history of getting into fights and a history of voices 
calling him names.  The examination report shows that the 
veteran's subjective symptoms, occupational history, and the 
examiner's findings on mental status examination were 
unchanged from the previous examination in July 2002.  
Socially, the veteran stated that his relationship with his 
family was not very good.  He denied suicidal or homicidal 
ideations.  The diagnoses were PTSD, major depression, and 
polysubstance dependence in remission with a GAF of 50, 
noting that the veteran had moderate symptoms.  The examiner 
noted that the veteran was working full time, but he isolates 
himself.

In the January 2003 rating decision on appeal, the RO 
continued the 50 percent disability rating for PTSD.

February 2003 VA treatment records show that the veteran had 
previously worked as a readjustment counselor for the VA 
until May 2000.  In his current employment at Newark airport, 
the veteran indicated that the airplanes trigger his PTSD 
symptoms.  The records revealed that the veteran had anxiety 
and depressive symptoms, panic symptoms, poor sleep, 
isolation, and hyperarousal.  He was on medication for these 
symptoms, but they had little affect.  He denied suicidal 
thoughts.  The records showed that on a Beck depression 
inventory, the veteran scored in the severe range of 
depression.  He endorsed items of self repute, hopelessness, 
unhappiness, and loss of motivation.  The examiner commented 
though working, the veteran presented with a subtle 
depressive aspect.  

In the veteran's March 2003 substantive appeal, he asserted 
that he had contemplated suicide

An April 2003 VA treatment record reflects that the veteran's 
mood and affect were neutral.  His sleep was a little better 
with medication.  The veteran stated that he was eating more 
due to depression, he was trying to lose weight and was 
taking a walk daily.

A June 2003 VA treatment record reflects that the veteran's 
mood and affect were slightly depressed.  The veteran was not 
happy in his job, but it was more manageable with medication.  
He has sleep problems with disturbing dreams, but he is able 
to fall back to sleep.  He keeps active physically and 
involved with his family.  The assessment was PTSD.  

During the December 10, 2003 Board hearing, the veteran 
testified that he felt most comfortable around other 
veterans, essentially, because they can relate to him and 
understand when he gets angry.  He still went for outpatient 
PTSD treatment. The veteran testified that since his last VA 
examination, his PTSD symptoms had gotten worse and more 
frequent.  He had problems with noise, even when driving, 
causing him to startle very easily, and if people were coming 
out of a side street, it startled him so he swerved because 
he thought they were not going to stop.  He had to make sure 
doors were locked and windows were down, which he stated that 
his wife thought he was "too worried" about.  In his sleep, 
he had kicked and hit his wife, causing her to leave the 
room.  His flashbacks were more frequent.  Trucks on the road 
and the smell of diesel fuel was causing flashbacks, 
sometimes requiring him to pull over when driving.   He had a 
lot of suicidal thoughts to include running his car into the 
barriers on the road.  He felt that the daily aggravation of 
trying to do the best he could and seeing that it was always 
never good enough, he knew he was worth more dead than alive.  
He stated that sometimes it "ain't worth it."  

He testified that he always hears voices, which were mostly 
negative.  He was presently working for the VA on a substance 
abuse unit, but he stated that it was not much of a job 
because the most he did was monitor urines of other veterans.  
He just started in September and had missed about 10 days of 
work.  He testified that sometimes, he just can not get up, 
he stays up all night and then can not get himself together 
in the morning.  The veteran reported that he was on 
medication for his PTSD symptoms, but it was not really 
working.  When asked about his marriage, he stated this was 
his third marriage, and at first he thought everything was 
fine, but then they started fighting.  He indicated that he 
and his wife do not have a lot of conversations, they are 
just in the house together.  The only thing he likes to do is 
watch television and eat.  He does not go out much, just to 
his job and his group meetings.  He stated that his wife 
complains that they do not have sexual relations, but he 
stated that it is not a big thing to him.  He stated that he 
thought he had friends, but since he does not call them, they 
do not call him.  He tried real estate, but that did not work 
because he had to interact with people who did not know what 
they wanted.  He ended up exploding on a couple of people and 
that was the end of his real estate.  The veteran also 
testified that he feels that "it's a waste of time" and he 
bought a bow and arrow, because he could not get a license to 
buy a gun.  He stated that he might use it for target 
practice, but if things keep going the way they were, he 
might use it for a different reason, and he repeated that he 
was worth more dead than alive.  He furthered that working 
and watching television is not much of a life and pretty soon 
he did not think that he would be working, because the VA 
would replace him.  When asked about his work history, the 
veteran stated that since he was discharged from service, he 
had about 120 jobs. 

During the December 2003 hearing, the veteran submitted a 
letter from his wife.  She stated that the veteran did not 
sleep well and he had frequent nightmares and violent dreams 
where he kicked and jerked and cried out in his sleep.  He 
was very anti-social and suspicious of people and seemed to 
only relate to other veterans.  They got involved with a 
church group, but he found fault with every husband, so that 
ended.  She was pregnant a few years ago and she thought they 
were both happy. However, she miscarried and she described 
the veteran's response as emotionless and oblivious to her 
pain.  She also described the veteran as "very non-
communicative" and getting information from him was "like 
pulling teeth."  She gave an example of the bank sending 
them a notice letter of foreclosure proceedings on their 
home.  However, she had no idea the mortgage was backed up 
until she read this letter because the veteran did not feel 
that she needed to know.  She stated that he can not cope 
with much pressure.  Instead of things getting better, the 
veteran has withdrawn more.  He began ignoring her, spoke to 
her only as necessary, and had little to no interest in 
sexual relations.  She described the veteran as very nervous 
and easily startled.  He likes to double bolt doors, uses the 
alarm system even if they are going out for five minutes, and 
they never have windows open.  He also checks the bushes all 
the time. She felt he was too paranoid.  

A mid-December 2003 VA psychiatry records reflect that the 
veteran had a 22 caliber pistol and a bow and arrow in his 
possession, but he denied suicide or homicide ideations or 
plans.  He continued to experience recurrent flashbacks, no 
thought disorder was present, and insight and judgment were 
intact. The diagnosis was prolonged PTSD and major depressive 
disorder, with a current GAF of 55-60.  At the end of 
December 2003, a VA psychiatry record shows that the veteran 
thought he felt somewhat better now that that his medication 
dosage changed  He denied any recent suicidal or homicidal 
ideations or plans.  He continued to experience flashbacks, 
intermittently of experiences from active duty.  It was noted 
that he gave a relative his weapons to discard.  A GAF of 45-
50 assigned.   

A January 2004 VA psychotherapy record reflects that the 
veteran stated after 9/11, his PTSD symptoms became 
exacerbated.  He began to experience more sleeping problems, 
became more agitated, moving around in his sleep.  He had 
increased nightmares, waking up with profuse sweat.  Now, 
when he participates in staff meetings he goes into profuse 
sweats and gets hot all over.  He hears voices saying "we 
are going to get you now." He denied suicidal or homicidal 
thoughts.  

A January 2004 VA psychosocial assessment reflects that the 
veteran reported that his hobbies were music, he attended 
weekly church services, had contact with his sister and his 
children, was involved in veterans' organizations, and 
attended PTSD outpatient treatment.  The veteran suffers from 
nightmares and flashbacks, is hypervigilant, has problems 
sleeping, and hearing voices telling him "we are going to 
get you or you can not do that." He has lack of energy, is 
irritable, isolates a lot,  is always on guard checking door 
locks and windows, does not get along with people, but is 
okay with veterans, and in his dreams he feels people attack 
him and snakes are out to harm him.  The examiner reported 
that the veteran had severe symptoms of PTSD.  His depression 
level was moderate to severe.  

The examiner noted that although the veteran denied any 
suicidal ideation, he had them in the past.  His affect was 
inappropriate: sad, anxiety; his mood was depressed and he 
had panic attacks; his thought process was impaired: 
described as disorganized and incoherent; his thought content 
included auditory hallucinations; cognitive functions were 
impaired: described as poor memory and concentration 
problems.  Primary support from family members was good, but 
he did not socialize with other people.  He isolated himself 
from others.  Also, he had paranoid thoughts about people and 
heard voices.  

A March 2004 VA psychotherapy record shows that the veteran 
was still very depressed, very anxious at times, and averaged 
4 hours of sleep per night.  Due to  his depression, it had 
become very difficult for him to get up in the morning and go 
to work.  However, when he had thoughts of not going to work, 
he self motivated himself to go to work.  The depression also 
affected his job performance

An April 2004 VA psychotherapy record reflects that the Iraq 
war aggravated his PTSD symptoms.  In a May 2005 VA medical 
record, the veteran was seen by a VA psychiatrist for 
medication and assigned a GAF of 65.  

A July 2004 VA psychotherapy record reflects a discussion 
about the veteran's pending claim for an increased rating for 
PTSD was remanded and how the veteran was ambivalent about 
getting any increased benefits.  The veteran stated that 
things were getting harder for him as he could not get it 
together in the morning.  He indicated he was not getting 
enough sleep.  He stated that he did not want to be around 
people, he did not want to go places, and as a result he and 
his wife did not go out on July 4th, despite several 
invitations.  

An August 2004 VA psychotherapy record reflects the veteran's 
ongoing complaints of depression and difficulty getting up 
and going to work.  He stated that he sometimes wakes up and 
asks himself what is the use of going to work.  His PTSD 
symptoms are triggered whenever it rains and when he is close 
to wooded areas.  He has frequent crying spells, particularly 
in the morning hours, on his way to work and during the day.  
He denied being suicidal with any plan.  

In a January 2005 statement, the veteran asserted that since 
he was discharged from service he often cried, and still does 
today.  He also contended that he suffers with survivor's 
guilt, he second guesses his own decisions, and has panic 
attacks that he is doing the right thing.  His wife is 
frustrated with him and wants to leave him. The veteran 
admitted that he can not live without her, but he can not 
bring himself to tell her how he feels.  He furthered that he 
barely functions on the job and feels so frustrated when 
someone in his care fails and blames himself for their 
failure.   He  has suicidal ideations, but he has not acted 
on them, he is afraid that should he try to commit suicide 
and not be successful, then people would look at him with 
disgust again.  He has not had full night's sleep or woke up 
without hearing screaming inside of his head in a long time.  
He stated the he goes to work everyday, but he just goes 
through the motions, hoping that this is the day that it all 
ends.   

A February 2005 VA psychotherapy record reflects the 
veteran's continues to have ongoing nightmares and flashbacks 
of Vietnam.  When the weather is rainy and windy, he has more 
symptoms where he sees children and innocent civilians being 
killed for no reason.  He is disturbed by a lot of noise.  He 
has disturbed sleep.  The veteran reported that is 
increasingly becoming more difficult for him to work and 
sometimes he has to lock his office door.  He also suffers 
from crying spells.  He fears that another attack like 9/11 
will occur again and this thought brings out feelings of 
immobilization and thoughts that staying home is better.  He 
continues to be disturbed by the war in Iraq which brings 
back flashbacks of Vietnam.  

An April 2005 VA psychotherapy record reflects that the 
veteran forgot two previous appointments.  He continues to 
have nightmares of seeing people killed. After he wakes up, 
he is unable to go back to sleep.   He has no interest in 
things and does not keep up with his work.  At work, he does 
not socialize with colleagues and at home he wants to be by 
himself.  He finds himself very angry with his wife and snaps 
at her without any reason.  He feels like quitting his job, 
but because of his wife he goes to work.  The war in Iraq 
continues to aggravate his PTSD symptoms.  Although he denies 
any suicidal ideations, he admits to the fact that he goes to 
work every day, but just goes through the motions hoping that 
this is the day that it all ends by car accident, drive by 
shooting or overdose.

An April 2005 VA examination report reflects that the claims 
file was not available.  The veteran was taking medication 
for his PTSD symptoms, but he stated that it has not helped 
much.  His symptoms included nightmares, flashbacks, 
hypervigilance, and easy startle reflex, which had increased 
since 9/11.  He states that he smells diesel fumes.  Also, 
his symptoms of depression worsened when his son-in-law 
returned from Iraq with a lot of psychological problems.  He 
also has panic attack when he is on the road, depression, 
anxiety, and night sweats.  He has auditory hallucinations, 
especially when it rains and at night.  He has sporadic 
suicidal ideations.  The veteran stated that he has been 
having these symptoms for years.  The examiner noted that the 
symptoms seem to be moderately severe in nature and he has 
them all the time.  The veteran did not report any 
remissions.  As to his occupational history, the veteran was 
working as a substance abuse counselor at the VA hospital.  
However, his depression has affected his job performance.  He 
falls back on his work and sometimes he takes days off.  He 
isolates himself at work.  His relationship with his family 
is distant.  The examiner noted that in the 1980s, the 
veteran was in substance abuse programs and was self-
medicating.  

On mental status examination, the veteran was dressed 
casually and wore sunglasses throughout the interview.  He 
was cooperative, mood was depressed, affect was blunted, and 
speech was slow.  There were no appreciable problems.  
Insight, judgment and impulse control were fair.  As to his 
social and industrial functioning, the examiner noted that 
the veteran is very isolative.  He is coming to work, but is 
not sure how long he can sustain it.  He mainly has contacts 
with his immediate family.  The examiner commented that the 
veteran is having problems working.  The diagnosis was PTSD, 
with a GAF of 45.  The examiner noted that he had moderately 
severe symptoms and he was isolative.  The veteran was 
currently working and was competent.  He furthered that it 
was as likely as not that his substance dependence was 
related to his PTSD.   In a July 2005 addendum, the examiner 
noted that he reviewed the claims file, but he had no 
additional comments at that time. 

By a December 2005 rating decision, the RO granted a 70 
percent rating, effective from the April 25, 2005 VA 
examination.

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission. VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The ratings for the veteran's PTSD have been assigned 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
However, a General Rating formula for evaluating psychiatric 
impairment other than eating disorders contains the actual 
rating criteria for evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As noted above, in September 2002, the veteran filed a claim 
for an increased rating, contending that his PTSD symptoms 
had recently worsened.  The Board points out, also as noted 
above, that a rating decision had been issued just the month 
before granting an increased rating to 50 percent effective 
from January 16, 2002, the date a VA medical record showed an 
increase in the veteran's PTSD disability.    
The Board has considered all the evidence of record in light 
of the criteria noted above, and finds that the veteran's 
PTSD symptoms since January 16, 2002 meet the criteria for a 
70 percent disability rating. 

Since January 16, 2002, the evidence reflects that the 
veteran's PTSD symptoms were manifested by continuous 
depression, suicidal ideation, constricted affect, blunted 
affect, paranoia, sleep disturbances, nightmares, flashbacks, 
hypervigilance, easy startle reflex, panic attacks, anxiety, 
poor concentration, feelings of worthlessness and 
hopelessness, fair impulse control, fair insight and 
judgment, social isolation and significant relationship 
difficulties with his wife, and lack of motivation, which 
resulted in increased dosages of his medications to treat 
these PTSD symptoms as noted in the January 16, 2002 VA 
treatment record.  Collectively, the Board finds that such 
symptoms reflect occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood, which is consistent with a 70 
percent rating.

In granting a rating to 70 percent since January 16, 2002 for 
the veteran's PTSD, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating. The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also finds that none of the GAF scores assigned 
provide a basis for assignment of a rating in excess of 70 
percent. According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM- IV), the GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a).

Given the symptoms shown, the GAF of 60 assigned in January 
2002, the GAF of 45 assigned in July 2002, the GAF of 50 
assigned in December 2002, and the GAF assigned in April 2005 
of 45, alone, provide no basis for a higher rating. While the 
GAF score of 60 and the GAF score of 50 appear to reflect 
less impairment than is contemplated by a 70 percent rating, 
the scores of 45 appear consistent with the veteran's level 
of disability during the entire appeal period.  According to 
the DSM-IV, a GAF score ranging from 41 to 50 is indicative 
of serious symptoms  (e.g., suicidal ideation, severe 
obsessional rituals,  frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable  to keep a job). Thus, the GAF 
scores of 45, when considered with the veteran's reported 
symptoms and other objective clinical findings, supports a 70 
percent rating pursuant to Diagnostic Code 9411.

The Board finds, however, that the veteran's psychiatric 
symptoms have not, at any point during the appeal period met 
the criteria for the maximum, 100 percent, rating.  As noted 
above, a 100 percent rating requires total occupational and 
social impairment due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability during this period.  In this 
respect, during this time period, the veteran has not been 
found to have grossly inappropriate behavior; persistent 
delusions or hallucinations, persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
In fact, a July 2002 VA examination report reflects that the 
veteran's thought processes and thought content were normal 
and his speech was normal; a June 2003 shows that the veteran 
kept involved with his family; a January 2004 VA psychosocial 
assessment revealed that the veteran continued to participate 
in such activities as attending weekly church services and 
participating in veterans' organizations; and an April 2005 
VA examination report showed that the veteran was still able 
to work.  Moreover, none of the medical records contain 
evidence that the veteran has had problems with maintaining 
his personal grooming, or was disoriented to time or place, 
or that he could not remember his name or occupation.

While there is evidence of some impaired impulse control, 
suicidal ideation, and significant depression, in sum, the 
Board concludes that a 70 percent, but no higher, rating for 
PTSD is warranted since January 16, 2002.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  In addition, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra- schedular basis.  However, the veteran has 
submitted no evidence showing that his service-connected PTSD 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned 70 percent rating, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As such, the Board is not required 
to further remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra- schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App.  218, 227 (1995). 


ORDER

A 70 percent, but no higher, rating is granted for PTSD for 
the period from January 16, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.



REMAND

In January 2000, the RO received a notice of disagreement 
from the veteran to a December 1999 decision that denied 
vocational rehabilitation benefits.  An April 2000 letter 
from the RO to the veteran's Congressman reflects that the RO 
was preparing a statement of the case (SOC) as to this claim, 
and that the veteran would have an opportunity to appeal.  
However, there is no copy of this SOC associated with the 
claims folder and the veteran's rehabilitation folder, if 
there is one, is not available.  Therefore, it appears that 
the veteran has not been issued an SOC on that issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an SOC is issued by the RO.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Accordingly, this matter is hereby REMANDED for the following 
action: 

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for Vocational Rehabilitation 
Benefits. The veteran and his 
representative should be afforded the 
appropriate time in which to perfect an 
appeal. The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected after an SOC is issued.  If the 
veteran perfects his appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


